Case 8:20-cv-00077-JLS-DFM Document 15 Filed 12/29/20 Page 1 of 1 Page ID #:88




  1
  2
  3
  4
  5                                                                   JS-6
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 10
 11 KIMBERLY LINEN,                              Case No. 8:20-cv-00077 JLS (DFMx)
 12               Plaintiff,                     ORDER RE STIPULATION FOR
                                                 DISMISSAL WITH PREJUDICE
 13         v.
 14 CIRCLE K STORES INC.; and DOES
    1 to 50, inclusive,
 15
                  Defendants.
 16
 17
 18         Pursuant to Federal Rule of Civil Procedure 41(a), the Court hereby approves
 19 the parties’ stipulation for dismissal and orders that the above-captioned matter is
 20 dismissed with prejudice in its entirety, each side to bear her/its own costs and
 21 attorneys’ fees.
 22         IT IS SO ORDERED.
 23
 24 Dated: December 29, 2020               __________________________________
                                            HON. JOSEPHINE L. STATON
 25
                                            UNITED STATES DISTRICT JUDGE
 26
 27
 28
